Citation Nr: 1419356	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right upper extremity disorder (to include the forearm and shoulder), including as secondary to service-connected right hand and thumb disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a hearing at the RO in March 2012; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As to the instant claim seeking service connection for a right upper extremity disorder, for the reasons discussed below, remand is necessary. 

Review of the Veteran's service treatment records shows that right upper extremity findings are not shown.  As he is claiming that his present right upper extremity problems arise secondarily to his service-connected right hand and thumb disabilities, such findings are not detrimental to his claim.



Service connection for favorable ankylosis of the right thumb distal joint was granted by the RO in February 1981.  Service connection was later granted for interference with overall function of the right hand as secondary to the service-connected right hand and thumb disabilities.  See May 2009 rating decision.  

Post service medical records associated with the Veteran's claims file, in the form of VA medical records (outpatient treatment records and examination reports), include a January 2009 VA hand, thumb, and fingers examination report.  The Veteran at this time complained of pain "creeping up his hand and arm to my shoulder."  

A June 2009 VA outpatient treatment record shows that the Veteran complained of right upper extremity pain which started in about 2007.  He described the pain as radiating from his right thumb up into his shoulder.  Right upper extremity pain was diagnosed; the examiner noted that a clear etiology for the symptoms was not known at that time.  

An August 2009 VA outpatient treatment record shows that a diagnosis of right arm and wrist pain was diagnosed.  The etiology was reported to be unclear.  The examiner commented that he did not think the mild to moderate spinal canal narrowing was a contributing factor, and that there was likely at least some contributing mental health factor.

The report of a December 2009 VA hand, thumb, and fingers examination shows that the examiner opined that the Veteran's current complaints of upper arm and shoulder pain was not "caused by or a result of" his service-connected connected right hand and thumb disabilities.  The examiner added that there did not appear to be a current diagnosable right arm disorder.  The Veteran at this time complained of pain "creeping up his hand and arm to my shoulder."

A June 2011 VA outpatient treatment record shows that a diagnosis of bilateral upper extremity pain, with an uncertain etiology.  The examiner commented that he had no definite pathologic explanation for the Veteran's symptoms.  

The Veteran testified before the undersigned in March 2012 that he was currently in receipt of VA medical treatment for his right forearm and right shoulder.  He added that his treating doctors have related his forearm and/or shoulder  problems to his service-connected right hand and thumb disorders.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, based on the evidence presented thus far, an additional addendum medical opinion -- and possible a new examination -- needs be sought before the Board can adjudicate this claim.

As noted, the VA examiner in December 2009 opined that the Veteran's current complaints of right upper arm and shoulder pain were not "caused by or a result of" his service-connected connected right hand and thumb disabilities.  However, the examiner, failed to comment as to whether the claimed right forearm and shoulder disorder had been "aggravated by" a service-connected disorder.  See 38 C.F.R. § 3.310; Allen.

In acknowledging that the VA examiner in December 2009 also essentially found that there did not appear to be a current diagnosable right arm disorder, the Board notes that the Veteran has indicated that he was currently being treated by VA, and that these providers have told him his claimed right forearm and shoulder problems were caused by his service-connected right hand and thumb disabilities.  Review of the record shows that the most recently dated VA treatment records on file are dated in October 2011.  See "Virtual VA" (a paperless claims processing system, which instead of paper, utilizes a highly secured electronic repository to store and review every document involved in the claims process).  This primary care physician note includes a diagnosis of chronic right upper extremity pain.  The provider added that this was not thought to be trigger thumb.  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claim on appeal, and as the Board finds under the facts of this case that these records may provide probative evidence which may be helpful in the Board's adjudication of this matter, VA must undertake sufficient efforts to acquire such documents as these records may be relevant to his claim; an additional effort should therefore be made to obtain such records.  Thus, on remand, an attempt to obtain VA outpatient medical records, dated from October 2011 to the present, should be undertaken.  Copies (or, in the alternative, uploads into Virtual VA) need to be obtained and incorporated in the claims file on remand.

Essentially, as mentioned, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claim now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file all VA outpatient treatment records, dated from October 2011 to the present, not already associated with the record (to include within Virtual VA).  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

2.  The RO/AMC should also forward the claim folder to the VA nurse practitioner who completed the December 2009 VA hand, thumb, and fingers examination.  If the nurse practitioner finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the December 2009 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.




After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

Determine the nature and etiology of the Veteran's claimed right forearm and shoulder disability, if any, including whether it is at least as likely as not that his claimed disability is related to his service in the military, including his service-connected right hand and thumb disabilities.  Specifically, the VA nurse practitioner is to provide an opinion as to whether the Veteran's service-connected right hand and/or thumb disabilities caused or permanently worsened or otherwise aggravated his claimed right forearm and shoulder disability.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

To assist in making this important determination, have the VA nurse practitioner should again review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed service connection issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

